DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on May 3rd, 2021 have been entered and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 14 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the molded part" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 11 and 14 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eichlseder (US 2005/0064061) in view of Nakagawa (JPH0768614, using the attached English translation).
Regarding claim 1, Eichlseder discloses a method comprising: injecting a material that solidifies at a first temperature into a cavity of an injection molding tool with a low-draft angle wall (Para. 17; Fig. 3); heating an outer portion (ref. #16) of the injection molding tool above the first temperature (Para. 30); cooling an inner portion (ref. #14) of the injection molding tool that is between the cavity (ref. #12) and the outer portion of the injection molding tool to regulate a surface temperature of the cavity (Para. 29; Fig. 3); and ejecting, from the cavity, the molded part (Para. 17). However, Eichlseder does not disclose expanding the cavity of the injection molding tool by heating an outer portion of the injection molding tool.
Yet, in a similar field of endeavor, Nakagawa discloses a method comprising: injecting a material that solidifies at a first temperature into a cavity of an injection molding tool with a low-draft angle wall (Para. 12) and expanding the cavity of the injection molding tool by heating an outer portion of the injection molding tool above the first temperature (Para. 13), before ejecting, from the cavity, the molded part (Para. 13). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Eichlseder by expanding the cavity by heating the outer portion of the mold, as taught by Nakagawa. One would be motivated to make this modification to create a clearance or air gap between the molded article and the cavity, making it easier to eject (Nakagawa- Para. 13).
 Regarding claim 2, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 1, as described above. Furthermore, Eichlseder discloses regulating the surface temperature of the cavity of the injection molding tool with a heating system (Para. 30). 
Regarding claim 3 Eichlseder in view of Nakagawa teaches the invention disclosed in claim 2, as described above. Furthermore, Eichlseder discloses the heating system is a fluid system (ref. #16) that includes a fluid channel integrated into the injection molding tool and surrounding the cavity (Para. 32; Fig. 3).
Regarding claim 4, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 2, as described above. Furthermore, Eichlseder discloses using an induction coil as the heating system for an injection molding tool (Para. 14).
Regarding claim 5, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 2, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to arrange a plurality of coils in a certain manner. This limitation is recognized as a duplication and rearrangement of parts design choice. Duplication and rearrangement of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a duplication or rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.
Regarding claim 6, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 2, as described above. Furthermore, Eichlseder teaches a method comprising cooling the inner portion of the injection molding tool with a cooling system to regulate the surface temperature of the cavity (Para. 29). 
Regarding claim 7, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 6, as described above. Furthermore, Eichlseder teaches a liquid cooling system and the inner portion of the injection molding tool includes a channel (ref. #14) surrounding the cavity and configured to circulate liquid coolant received from the cooling system (Para. 32; Fig. 3).
Regarding claims 8 and 14 – 17, Eichlseder in view of Nakagawa teaches the invention disclosed in claims 1, 2 – 4 and 6, as described above. Furthermore, Eichlseder discloses the inner portion (ref. #14) of the injection molding tool surrounds an opening to the cavity (ref. #12) and the outer portion (ref. #16) of the injection molding tool surrounds the inner portion (Fig. 3).
Regarding claims 9 and 18 – 21, Eichlseder in view of Nakagawa teaches the invention disclosed in claims 1, 2 – 4 and 6, as described above. Furthermore, Nakagawa discloses cooling a portion of the injection molding tool that is opposite an opening to the cavity (Fig. 3).
Regarding claims 10 and 22, Eichlseder in view of Nakagawa teaches the invention disclosed in claims 1 and 2, as described above. Furthermore, Nakagawa teaches the molding tool is formed of a metal alloy with a coefficient of thermal expansion sufficient to form an air gap between the material and the cavity (Para. 5)
Regarding claim 11, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 10, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to use stainless steel as a metal alloy with sufficient coefficient of thermal expansion, as this is a known option in the art. It has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 23, Eichlseder in view of Nakagawa teaches the invention disclosed in claim 10, as described above. Furthermore, Eichlseder teaches a molded part (Para. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743